Title: From John Adams to Thomas Pinckney, 27 October 1800
From: Adams, John
To: Pinckney, Thomas



Dear Sir
Phyladelphia October 27. 1800

It is was only this morning  on Yesterday that I received the Letter you did me the honour to write me, on the Sixteenth of September. For the friendly and respectful Style in which it is written I pray you to accept of my hearty Thanks: and you shall receive in my answer all the Satisfaction in my Power to give you.
Of The Letter which is published in my name I have no Copy, nor any very particular recollection. In General I remember that when Mr Core was assistant to the Secretary of the Treasury, he was very assiduous in his Attentions to me: made me many Visits at my house and invited me often  many invitations to my own to his own, when I was at the Seat of Government, and wrote me many Letters when I was absent from it. I have also an indistinct Idea of his writting me a Letter before your Embarkation for Europe expressing a great Anxiety that an Interview should take place between You and me before you departed should depart, and an opinion that it would be in my Power to communicate to you, some usefull Information and Advice relative to the subject of your Mission.—As I knew of nothing that could make it necessary for you to take a Journey to Quincy or for me to go to Phyladelphia, it is very probable I wrote him something Like the Letter that is published. This however has been manifestly either so carelessly copied or unfaithfully printed that I must therefore refer to the original Letter,: which if it is in my hand writing, will, be easily known.
It may not be easy for me to give you a clear Idea of the situation I was in, when that Letter was written. In order to accomplish this necessary purpose as well as I can, It must be observed that in May 1792 when that Letter was written, It was my misfortune to be I was wholly unacquainted with all the Gentlemen who bear the Name of Pinckney. I had never seen one of them in my Life, As I can recollect and knew not had many that there were more than two. When I hear of your appointment I recollected the Conversation with the Marquis of Carmarthen, now Duke of Leeds, and imagined it probable that his Lordship might have intimated directly or indirectly to some one near the President that one of the Mr Pinckneys would be agreable at Court. I never had an Idea of any other Influence, than that which is very common in Europe, When one Government causes intimations to be given to another, that the appointment of some particular Gentleman would be agreable. And I now fully believe that my suspicion of even that kind of Influence was wholly unfounded, in reality: though it had then some colour in Appearance.
The other Insinuation concerning the Pinckney family had no other foundation than this. When I recd my Commission to the Court of st. James’s, I observed in it, a limitation to three Years. As I did not recollect any Example of this before, I was at a loss for the reason of it: but as I did not intend at that time to remain in Europe even so long a time as three Years I give my Self little thought very little of it, untill afterwards on my Arrival in London in 1785, I was received Information, without Inquiry, that Mr Pinckney a Member of Congress from South Carolina, had Said that, “the Limitation to three Years had been inserted in my Commission for the purpose of getting rid of me. That the Mission to London was too good a Thing for me, and that the Intention was as soon as I could be removed to send a Mr Man Pinckney of South Carolina in my room.” When I heard of a Mr Pinckneys appointment this London Information came into my Mind and diverted me because I supposed Mr Pinckney after Eight Years had carried his Point and occasioned the sentiment expressed in the Letter which from the Sportive playfull careless air of it, throughout, must be easily perceived, to have been confidential. It may easily be ascertained, who, was the Mr Pinckney who was a Member of Congress in 1784 or 1785 when my Commission was granted & dated, and when the Limitations to three years was inserted.
On this occasion it is but Justice and Duty in me to declare that I have not at this time the Smallest Reason to believe or Suspect that you or your Brother ever Solicited any Appointment under Government aboard or at home, that the whole Conduct of Both has Shewn Minds candid independant  as far as it has come to my Knowledge, and I have had considerable Opportunities to know the Conduct of both since 1792, has Shewn Minds candid able and independent wholly free from any kind of Influence from Britain, and from any improper Bias in favour of that Country or any other and that, both have rendered with honor and dignity to themselves great and important service to our Country. And I will Add in the sincerity of my heart that I know of no two Gentlemen whose Characters and conduct are more deserving of Confidence
I cannot conclude without observing that We are fallen on evil times: –On evil times indeed are We fallen if every private conversation is immediately, to be betrayed and misrepresented in the Newspapers and if every frivlous and confidential Letter is to be dragged by the hand of Treachery from its Oblivion of Eight years and published by Malice and revenge for the purpose of making Mischief.
I am, sir with great Truth and /  regard, your Friend and humble /  Servant,

            
            
            John Adams
            
            As your Letter has been so long on its way to me, I Shall publish this Answer immediately, which I hope you will excuse.
I must beg your pardon for employing the hand of my son in copying a part of this letter, as it night and my eyes fatigued. Delicacy has prevented me from publishing your letter. But if you have no objection, I have none, to your publishing it, in company with my answer.